Citation Nr: 0115463	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama.


REMAND

The veteran alleges that he requires the regular aid and 
attendance of another person due, at least in part, to 
weakness of the lower extremities attributed to motor neuron 
disease.  The medical evidence of record shows that the 
veteran has been followed for weakness of the lower 
extremities since 1999, that the weakness has been attributed 
to motor neuron disease and that diagnostic studies have 
disclosed degenerative discs in the lower thoracic and upper 
lumbar regions, as well as mild peripheral neuropathy.  The 
RO denied the veteran's claim because his need for the 
regular aid and attendance of another person is due to motor 
neuron disease, a disability for which service connection is 
not in effect.  Although it is clear that the veteran 
believes that service connection is warranted for the lower 
extremity weakness, the RO has failed to adjudicate this 
claim.  The Board also notes that the issue of entitlement to 
special monthly compensation based upon housebound status was 
raised by the veteran's representative in argument submitted 
to the Board in January 2001.  The RO has not adjudicated 
this issue.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence and/or opinion necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  This liberalizing 
legislation is applicable to the veteran's claim and should 
be considered on remand.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who have treated or 
evaluated him for lower extremity 
impairment at any time since his 
discharge from service, as well as for 
any other health care provider who the 
veteran believes possesses records 
supportive of his claim for special 
monthly compensation.  With any necessary 
authorization from the veteran, the RO 
should obtain a copy of all identified 
medical records that have not been 
obtained previously.  In any event, a 
copy of all records pertaining to the 
veteran's treatment by the neurology 
service at the Birmingham VA Medical 
Center should be obtained.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit a copy 
of the outstanding records.

3.  Then, the veteran should be provided 
a VA examination by a neurologist to 
determine the nature, extent and etiology 
of any disability affecting function of 
the veteran's lower extremities.  All 
indicated studies should be performed, 
and the claims folder, including this 
remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  
The examination report should reflect 
that the claims folder was reviewed.  
With respect to each diagnosed disorder 
affecting function of the veteran's lower 
extremities, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by service-connected 
disability.  The rationale for each 
opinion expressed must also be provided.

4.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine 
whether service-connected disabilities 
have rendered the veteran housebound 
and/or in need of the regular aid and 
attendance of another person.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  The examination report should 
reflect that the claims folder was 
reviewed.  In addition to specifically 
addressing the veteran's ability to 
perform functions of self care and to 
protect himself from the hazards incident 
to his daily environment, the examiner 
should attempt to distinguish the 
functional limitations due to service-
connected disability from those due to 
non service-connected disability.  The 
examiner should also provide the 
rationale for all opinions expressed.

5.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the notification 
and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000.  

6.  Then, the RO should adjudicate the 
claim for service connection for 
disability manifested by weakness of the 
lower extremities, readjudicate the 
veteran's claim for special monthly 
compensation based on the need for 
regular aid and attendance of another 
person and, if it has not been rendered 
moot, adjudicate the claim for special 
monthly compensation based upon 
housebound status.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and afford 
the veteran and his representative an 
appropriate opportunity to respond.  The 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue(s) addressed in 
the supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


